Citation Nr: 1444509	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-22 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran & B.H.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1966 and was a member of the Army National Guard from January 1977 to December 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2013 hearing, the undersigned VLJ fully explained the issue involved.  Also, the VLJ suggested submission of medical evidence that had not yet been provided.  The Veteran was represented at the hearing by a representative of the New York State Division of Veterans' Affairs.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.




	(CONTINUED ON NEXT PAGE)



FINDING OF FACT

Resolving all doubt in his favor, the Veteran's left foot disorder, 1st metarsophalangeal joint arthritis, is causally or etiologically due to service.


CONCLUSION OF LAW

Service connection for a left foot disorder, 1st metarsophalangeal joint arthritis, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for a Left Foot Disorder

The Veteran seeks entitlement to service connection for a left foot disorder.  He asserts he injured his foot during service when he dropped a footlocker onto the top of his left foot.  See May 2013 BVA Hearing Transcript, page 4.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

Facts

The Veteran's service records were reviewed.  The Veteran's enlistment examination could not be located in the claims file; however, the Report of Medical History for his enlistment examination indicated that he did not have a history of foot trouble.  See March 1963 Report of Medical History.  In January 1986, the Veteran sought treatment after dropping a footlocker on his left foot the previous day.  The impression was a possible fracture of the 1st and 2nd metatarsals.  An x-ray was ordered, but no x-rays or further findings are located in the records.  The Veteran's March 1966 separation examination was negative for any foot disorders.  

Post-service records were reviewed.  Private clinical records reflect that in February 1995, the Veteran sought treatment for various ailments.  It was noted that he walked with a limp on his left leg and that he had a scar on the dorsum of his left foot, from an old injury from a lawnmower at about age six.  The physician noted that the Veteran had previously cut all the tendons in his left foot and had a surgical repair, but was doing pretty well considering the extent of the cut.  

Private records indicate the Veteran complained of foot pain in September 2008.  It was noted that the Veteran brought a record of the in-service foot injury to the physician.  The physician indicated that the Veteran had arthritis in the left foot and foot pain, left greater than right.

A private physician submitted a form in September 2008 noting that the Veteran had hallux limitus of the left foot, but indicated that he was unable to opine whether the Veteran's diagnosis was related to service.

In April 2009, VA outpatient records indicate that the Veteran presented with pain on motion of the 1st metatarsophalangeal joint (MPJ) and that he had tried conservative measures.  X-rays revealed significant degenerative disease at the MPJ of the first digit.  Upon evaluation of x-rays, it was decided that a Keller arthroplasty would be the proper procedure.  That same month, the Veteran underwent a Keller arthroplasty of the left foot. 

A June 2009 VA treatment note indicates the Veteran questioned the podiatrist as to whether dropping a cabinet on his great toe during service could have caused the arthritis damage to the left 1st MPJ.  The physician stated that direct trauma can cause accelerated arthritis in a joint, and it is likely the Veteran's trauma could have caused his condition.  The podiatrist noted that the Veteran had informed him of the traumatic event prior to the visit, as well.

The Veteran was afforded a VA examination in October 2011.  The Veteran's injury to his left foot during service was noted.  After reviewing the claims file, the examiner opined that the Veteran's claimed disorder was less likely than not due to service.  The examiner noted that the Veteran had a similar surgery to the right first metatarsal, which was not injured during service.  The examiner noted that while an injury to the metatarsals during service could result in degenerative changes, it is less likely than not to occur bilaterally, and to have not resulted in persistent pain for more than thirty years.   

The Veteran testified in May 2013 that his foot continued to bother him after discharge from service.  He asserted that it caused him pain when he was required to run while serving in the National Guard in the 1970's and 80's.  See May 2013 BVA Hearing Transcript, page 4.

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of hallux limitus of the left foot and 1st metarsophalangeal joint arthritis.  See April 2009 VA Operative note.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

Service records indicate the Veteran suffered a foot injury to his 1st and 2nd left foot metatarsals during service.  See January 1966 treatment note.  As such, Shedden element (2) has been satisfied.  See Shedden, supra.

The Board acknowledges the October 2011 VA examiner's negative nexus opinion concerning the etiology of the Veteran's left foot disorder; however, a private physician in June 2009 opined that the Veteran's traumatic injury during service likely caused his current left foot disorder.

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current left foot disorder is etiologically related to his military service.  Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim is granted.


ORDER

Entitlement to service connection for a left foot disorder, 1st metarsophalangeal joint arthritis, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


